Citation Nr: 0912905	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) due to the deceased Veteran's blindness due to 
bilateral occipital lobe infarcts, under the provisions of 
38 C.F.R. § 3.312.  

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, based on VA treatment in November 1997.    


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.  He died in November 1997.  The appellant is his 
surviving spouse.   

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 1999, the Board remanded this case.  In 
June 2000, the Board denied the appellant's claims and the 
appellant filed a motion for reconsideration of the Board 
decision.  The motion was denied by the Vice Chairman of the 
Board.  The appellant then appealed the June 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in an Order dated in March 2001, 
vacated the Board's June 2000 decision and remanded the case 
to the Board for adjudication pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002).  In December 2001, the Board again remanded 
this case.  By a June 2004 decision, the Board denied the 
appellant's claims.  The appellant thereafter appealed the 
June 2004 Board decision to the Court.  In May 2007, the 
Court issued a Memorandum Decision wherein it vacated the 
Board's June 2004 decision and remanded the case for action 
consistent with its decision.  Judgment was entered in June 
2007 and the case was thereafter returned to the Board.         

In November 1998, the appellant testified from the RO at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2007 Memorandum Decision, the Court stated that a 
remand by the Board conferred on the Veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Moreover, when the 
Secretary failed to comply with a remand order, the Board 
erred by failing to insure compliance.  Id.  In its December 
2001 remand order, the Board specifically requested that a 
cardiologist review the Veteran's entire claims file and 
render medical determinations regarding the possible 
relationship between the Veteran's death and the treatment 
accorded him by VA in June 1994 and November 1997.  Moreover, 
the remand order also mandated that the cardiologist provide 
detailed reasons for the medical conclusions rendered.  

Pursuant to the remand decision, the RO obtained VA medical 
opinions from M.F., M.D., dated in August 2003, and V.R., a 
nurse practitioner, dated in January 2004.  In addition, 
D.J.D., M.D., chief of surgery, acknowledged receiving Nurse 
R.'s opinion.  However, as noted by the Court, in the August 
2003 opinion, Dr. F. failed to indicate whether he was a 
cardiologist and whether he had reviewed the Veteran's claims 
file.  He also failed to provide detailed reasons for his 
medical conclusions, instead only providing conclusory 
statements.  In addition, in the January 2004 opinion, Nurse 
R. also failed to indicate whether she had specialized 
cardiology training or whether she had reviewed the Veteran's 
claims file.  Moreover, although Dr. D. acknowledged receipt 
of Nurse R.'s opinion, he did not indicate whether he was a 
cardiologist.  

After reviewing the opinions rendered by Dr. F. and Nurse R., 
the Court stated that it could not conclude that the 
examiners "more than substantially complied with the Board's 
remand order," especially given Dr. F.'s conclusory opinion.  
Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Therefore, the Court determined that the Board erred when it 
did not insure compliance with its December 2001 remand 
order; it vacated the Board's June 2004 decision and remanded 
the case to the Board.  See Stegall, 11 Vet. App. at 271.  
Because of this, the Board will remand the case for review of 
the record by a VA cardiologist.  

In addition to the foregoing, action should be taken to 
assure full compliance with VA notice requirements.  The 
Board observes that, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which was decided in July 2007, the Court expanded 
the VA notice requirements for a DIC claim.  The Court held 
that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether the Veteran was 
service connected for a disability during his or her lifetime 
and held that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 
Vet. App. at 352-53.  

A review of the claims file shows that VA has not provided 
the appellant and her service representative with section 
5103(a) notice that meets the requirements outlined by the 
Court in Hupp.  In a March 2002 letter to the appellant, the 
RO generally explained what the evidence must show to 
establish eligibility for DIC based on service connection for 
the cause of the Veteran's death.  The letter does not, 
however, include (1) a statement of the conditions for which 
the Veteran was service-connected (or entitled to receive 
compensation under the provisions of 38 U.S.C.A. § 1151) at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Such notice must be provided to the 
appellant.  

The Board notes that additional notice is also required 
pursuant to the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
present appeal, the appellant has not been provided with 
notice of the type of evidence necessary to establish an 
effective date associated with her DIC claims.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the appellant that an 
effective date for the award of benefits will be assigned if 
DIC benefits are awarded, and also includes an explanation as 
to the type of evidence that is needed to establish an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
that complies with the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the Veteran 
was service connected or entitled to 
receive compensation under the provisions 
of 38 U.S.C.A. § 1151 at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected conditions or 
conditions for which he was entitled to VA 
compensation under 38 U.S.C.A. § 1151, and 
(3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on conditions not yet 
service connected.  Provide the appellant 
with notice of what information and 
evidence she should provide and what 
evidence VA will obtain.  Include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  Then, request that a VA cardiologist 
review the entire claims file and render 
medical opinions as to:

(a) Whether it is at least as likely as 
not that VA hospital care, medial 
treatment or surgical treatment, including 
cardiac catheterization and angioplasty, 
furnished to the Veteran at the Hines VAMC 
on the date of his death in November 1997 
caused the Veteran's death and, if so, 
whether the proximate cause of death was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical 
treatment or surgical treatment; or 
whether the proximate cause of the 
Veteran's death was an event not 
reasonably foreseeable.

(b) Whether it is at least as likely as 
not that the June 1994 bilateral occipital 
lobe infarcts and resultant blindness 
caused or contributed to the Veteran's 
death, that is, were they the immediate or 
underlying cause of death or etiologically 
related thereto.

(c) Whether it is at least as likely as 
not that the June 1994 bilateral occipital 
lobe infarcts and resultant blindness were 
not inherently related to the principal 
cause of death, but contributed 
substantially or materially and combined 
with the principal cause to aid or lend 
assistance to the production of the 
Veteran's death.

The entire claims file and a copy of this 
REMAND must be made available to the VA 
cardiologist for his/her review.  If 
deemed necessary by the VA cardiologist, 
obtain any report concerning pertinent 
medical treatment provided the Veteran 
prior to his final illness and 
hospitalization.  The cardiologist should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered.    

3.  Thereafter, readjudicate the issues of 
entitlement to Dependency and Indemnity 
Compensation due to the deceased Veteran's 
blindness due to bilateral occipital lobe 
infarcts under the provisions of 38 C.F.R. 
§ 3.312, and entitlement to Dependency and 
Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002).

4.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, provide the appellant and 
her representative with a supplemental 
statement of the case (SSOC) for all 
issues in appellate status.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The appellant and her 
representative should be provided an 
appropriate period of time to respond to 
the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until she is otherwise 
notified by VA. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
NANCY S. KETTELLE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




